DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
Drawings
The drawings were received on January 19, 2022.  These drawings are accepted.
Specification
The amendment filed January 19, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The claims are part of the disclosure and claim 1 has been amended to recite “the auxiliary seat (461) is a U-shaped plate and has a pair of flaps (4611), and the auxiliary seat (461) slides in the auxiliary support (45) by the pair of flaps (4611) to be adjustably installed.” The original disclosure fails to provide adequate support and description for the limitations requiring “the auxiliary seat slides in the auxiliary support by the pair of flaps to be adjustably installed.” The original disclosure only requires that the auxiliary seat is “passed into the auxiliary support” without any further discussion. There is no support for the auxiliary seat sliding or being adjustably installed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “the auxiliary seat (461) is a U-shaped plate and has a pair of flaps (4611), and the auxiliary seat (461) slides in the auxiliary support (45) by the pair of flaps (4611) to be adjustably installed.” The original disclosure fails to provide adequate support and description for the limitations requiring “the auxiliary seat slides in the auxiliary support by the pair of flaps to be adjustably installed.” The original disclosure only requires that the auxiliary seat is “passed into the auxiliary support” without any further discussion. There is no support for the auxiliary seat sliding or being adjustably installed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the positioning modules comprising a positioning bracket” then later recites “the positioning bracket.” It is unclear which positioning bracket is “the positioning bracket” since it understood that the claim requires a plurality. Should the claim require --each of the positioning brackets having a first end and second end…--?
Claim 1 requires “the positioning brackets and the auxiliary support are passed into the auxiliary through hole and the auxiliary seat for a connection by the auxiliary screw.” It is unclear how this configuration is possible. The claim previously recites “the positioning brackets has an auxiliary through hole.” It is unclear how the positioning bracket can then be passed into the auxiliary through hole. Further, how is the auxiliary support passed into the through hole if the auxiliary support if the auxiliary seat is slid into the auxiliary support and the auxiliary screw passes through the auxiliary through hole to connect to the auxiliary seat. The limitation does not correspond to what is shown in Applicant’s Figure 8. The claim does not clearly define what the Applicant regards as the invention and the claim limitations are unclear to what is structurally required and how the elements are arranged.
Claims 3-10 depend from claim 1 and are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daugaard (US 20200080367 A1) in view of Arlinea Industries Co. (DE 20 2015 107 126, hereinafter referred to as Arlinea), and Basmadji et al. (US 4,662,421, hereinafter referred to as Basmadji).
Regarding claim 1, Daugaard teaches a two-in-one curtain and roller blind support frame 100, comprising (see Fig. 7): 
a bonding board 150, including a board member 154 and a binding groove 236 and a curtain rail 158 formed on (shown in Fig. 8) the board member 150, and a side 180 of the curtain 176 being disposed (shown in Fig. 9) on the curtain rail 158; 
	a pair of frames 126, combined with both sides of the board member 154 respectively (shown in Fig. 7), and each of the frames 126 having a plurality of first coupling holes 244 (see Fig. 22) passing therethrough and being fixed (see ¶0140, lines 3-6) to a fixed surface (wall or ceiling) through the frame 126 by a plurality of first locking elements (fasteners), 
a roller blind shaft 120, with both distal ends fixed (shown in Fig. 7) to the pair of frames 126 respectively to be combined with a roller blind 122 (¶0142, lines 1-4); and 
a plurality (¶0144) of positioning modules (140 & 254), spaced with each other and disposed between (¶0144) the pair of frames 126, each of the positioning modules (140 & 254) comprising a positioning bracket 140 and a locking component 254, and the positioning bracket 140 having a first end 144 and a second end 142 opposite to each other (shown in Fig. 7), and the first end 144 having a first through hole (labeled in fig. 7 below), and the second end 142 having at least one second through hole (labeled in fig. 7 below), and at least one second 
Figure 7 of Daugaard:

    PNG
    media_image1.png
    790
    628
    media_image1.png
    Greyscale

wherein the board member 154 has a top surface (shown in figure 8, near 236 - note that a top surface can be interpreted with the broadest reasonable interpretation as ‘a surface near the top’), a bottom surface (shown in figure 8) and two opposite sides (shown in figure 7), and the binding groove 236 is formed on the top surface (shown in figure 8 - again note that a top surface can be interpreted with the broadest reasonable interpretation as ‘a surface near/at the top’), and the curtain rail 158 is formed on the bottom surface (shown in figure 8).
Daugaard is silent concerning a locking component passing through the first through hole to fix the first end to the binding groove. Instead, Daugaard discloses that the bracket is 
	 Figure 2 of Arlinea:

    PNG
    media_image2.png
    977
    637
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Daugaard such that a locking component passing through a hole in the bracket secures to a binding groove and rail, as taught by Arlinea in order to securely connect the positioning bracket with the binding groove and rail. All the claimed elements were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Daugaard is silent regarding each of a pair of bent plates is an independent L-shaped plate interconnecting one of the two opposite sides and one of the pair of frames without 
Figures 1-3 of Basmadji:

    PNG
    media_image3.png
    507
    601
    media_image3.png
    Greyscale

As best understood, Daugaard teaches the positioning bracket 140 has an auxiliary through hole (shown in Fig. 7 on 144) but is silent regarding that the positioning modules further comprises an auxiliary support and a plurality of auxiliary locking components, and the roller 
Regarding claim 5, modified Daugaard teaches all of the elements of the current invention as stated above except the binding groove is a T-shaped groove, and the locking 
However, as modified with Arlinea above, Arlinea teaches that the binding groove is a T-shaped groove (Fig 5), and the locking component comprises a T-shaped screw seat 3 (3 is understood to be T shape with the upper portion being the horizontal top of the T and the portion extending down the vertical portion of the T) and a stud 4, and the T-shaped screw seat 3 has a stop plate (portion of 3 extending downward) passing into the T-shaped groove and a screw hole protruding out of the T-shaped groove (hole in 3), and the stud 4 passing through the screw hole.
	Figure 5 of Arlinea:

    PNG
    media_image4.png
    658
    848
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with the T-shaped groove (binding groove) and 
Regarding claim 6, modified Daugaard teaches each of the positioning modules (140 & 254) further comprises a support plate 146 fixed (shown in Fig. 20) to a bottom side 112 of the positioning bracket 140.
Regarding claim 7, modified Daugaard teaches each of the frames 126 has a bent and extended (shown in Fig. 20) first covering plate 134 disposed on an upper side of the roller blind shaft 120 and a second covering plate 132 disposed on an outer side (shown in Fig. 20) of the roller blind shaft 120.
Regarding claim 8, modified Daugaard teaches each of the first covering plates 134 and each of the second covering plates 132 are perpendicular to each other (shown in Fig. 20) and disposed on a side of each of the two frames 126 facing the fixed surface (wall or ceiling).
Regarding claim 9, modified Daugaard teaches the first covering plate 134 has a plurality of second coupling holes 244 for passing and installing a plurality of screws (fasteners).
Regarding claim 10, modified Daugaard teaches each of the frames 126 is L-shaped.
Claim 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daugaard in view of Arlinea and Basmadji, as applied in claim 1 above, in further view of Daniels (US 20200080367).
Regarding claim 3, modified Daugaard teaches all of the elements of the current invention as stated above except the bent plate has at least one fixing hole, and a side of each of the two frames facing the bent plate has at least one positioning bump, and the frame is positioned in the fixing hole and fixed to the bent plate by the positioning bump.
Daniels teaches the bent plate 104 has at least one fixing hole (labeled in figure 3A below), and a side of each of the two frames 102 facing the bent plate has at least one positioning bump 130 (recessed mounting plate receiving portions), and the frame 102 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with a removable bent plate and two frames, as taught by Daniels, to allow users to remove the frames easily for maintenance purposes.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daugaard in view of Arlinea, Basmadji, and Daniels as applied to claim 3 above, and further in view of Kirsch (US 1581805 A).
Regarding claim 4, modified Daugaard teaches all of the elements of the current invention as stated above except the fixing hole is J-shaped.
Kirsch teaches the fixing hole (formed between two adjacent 11) is J-shaped (shaped as mirrored ‘J’, see Fig. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Daugaard with J-shaped fixing holes, as taught by Kirsch, to allow users to easily attach the frame without any tools.
Response to Arguments
Applicant’s arguments have been considered but are moot because the claim amendments necessitated new grounds of rejection. It is the combination with newly cited art that teach the claimed limitations as discussed above. The arguments made in the Applicant’s remarks are directed to the newly added claim limitations “the auxiliary seat slides in the auxiliary support by the pair of flaps to be adjustably installed” which was not previously recited or required. The newly applied reference addressed the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634